Citation Nr: 0003910	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disability of the 
knees.

2.  Entitlement to service connection for residuals of head 
and facial injuries.

3.  Entitlement to service connection for a respiratory 
disability claimed as sinusitis/bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran retired from active duty in December 1994 after 
having completed more than 20 years of active military 
service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
disability of the knees is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
residuals of head and facial injuries is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

3.  The claim of entitlement to service connection for a 
respiratory disability claimed as sinusitis/bronchitis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the knees is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for 
residuals of head and facial injuries is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for a 
respiratory disability claimed as sinusitis/bronchitis is not 
well grounded. 38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that her claims for service connection for a disability 
of the knees, residuals of head and facial injuries and a 
respiratory disability claimed as sinusitis/bronchitis are 
not well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that either claim is plausible.  

In view of the evidence, the Board finds that the veteran has 
not met this initial burden and that as a result there is no 
further duty to assist her in the development of the claims.  
The RO sought to ensure the veteran was afforded due process 
but gave no indication or impression that the claims were 
well grounded.  She was examined in connection with her 
numerous claimed disabilities.  However, the development 
asked for was consistent with that due in the preliminary 
development under the circumstances to insure due process.  

No pertinent evidence has been reported since notice was 
given to the veteran and her representative that the appeal 
was being transferred to the Board.  Therefore, the Board 
finds that no additional assistance is required at this time.  
Stegall v. West, 11 Vet. App. 268 (1998); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  In connection with the 
development of the claim, the Board observes that the RO has 
obtained an adequate record.  The records that have been 
produced are comprehensive and permit an informed 
determination of the issues at hand.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The veteran's initial claim for service 
connection was filed with the RO in late 1995 nearly a year 
after service and therein she did not mention current 
treatment for any of the claimed disabilities.  The Board 
must point out that the claim lacks medical diagnosis of 
current disability, which is critical to a well grounded 
claim, and the legal standard would not create an exception 
to that requirement in this case.  See, e.g., Voerth v. West, 
13 Vet. App. 117 (1999). 

Concerning a disability of the knees, there is a record of 
injury in service in 1986 with the objective evaluation 
showing full range of motion and tender patellar 
ballottement.  However, the assessment of traumatic 
chondromalacia was not repeated.  A medical examination in 
ate 1992 was unremarkable and after injury of the left knee 
in early 1994 an examination was reported as normal.  
Although the separation examination in 1994 mentions a 
history of arthritis, the clinical evaluation did not report 
it.  Nor was a disability of the knees found on VA 
examination.  There was no tenderness or swelling and normal 
range of motion as described in 38 C.F.R. § 4.71.  The 
impression of knee pain was linked to a service-connected 
disability of the feet not a knee disability.  Subsequent 
medical evaluations in 1997 and 1998 did not mention a 
chronic disability of the knees.

Regarding residuals of facial injury, there is a record of 
injury to the face in early 1993 as claimed by the veteran 
when she ran into a glass door.  The record shows bleeding 
from the right nostril but no septum hematoma or facial 
tenderness.  The impression was soft tissue injury.  Follow-
up evaluation about two weeks later found no problem since 
the injury being reported and no airway obstruction or change 
in appearance.  The impression was no change in function or 
appearance since injury.  The elaboration of medical history 
on the separation examination mentioned headaches and nasal 
deformity but the clinical evaluation reported normal head 
and face.  The recent VA examination found the head, ears, 
eyes, nose and throat unremarkable and the examiner reported 
no visible scars of the face.   The diagnosis was history of 
facial laceration with no residual problems.  

As for claimed sinusitis/bronchitis, there is a record of 
upper respiratory complaints beginning in the mid 1970's that 
were assessed as upper respiratory infection.  The acute 
bronchitis verus pneumonia in mid 1997 showed pneumonia found 
on chest x-ray.  In the 1980's she was seen several times for 
complaints that included cough and runny nose or nasal 
congestion but no diagnosis of chronic sinusitis or 
bronchitis was reported.  Viral rhinitis was mentioned on one 
occasion in mid 1992, but medical examination several months 
later in late 1992 found normal sinuses and no pertinent 
history of symptoms.  The separation examination in 1994 
showed normal sinuses on the clinical evaluation and there 
was no history of sinusitis.  On the VA examination in early 
1996, the examiner found clear lungs to auscultation and 
percussion and an unremarkable ear nose and throat 
examination.  The assessment of rare bronchitis and sinusitis 
currently asymptomatic does not appear to be a diagnosis of 
chronic disability.  A VA examiner in May 1996 also found 
clear lungs and the upper respiratory symptoms of a month 
duration noted in May 1997, more than two years after service 
were assessed as an allergic manifestation.  It does not 
appear that chronic sinusitis or chronic bronchitis was 
reported.  A VA examiner in mid 1998 noted that she did not 
indicate any change in her health status.

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claims, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting her lay opinion because she is shown to be a 
medical health professional with the training or expertise in 
diagnosis of disease.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), her lay assertions on matters of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

In summary, critical elements missing are current evidence of 
chronic knee or sinus disability or ascertainable residuals 
of facial injury and nexus to service, which in this case 
requires probative medical evidence to well ground the 
claims.  The veteran's assertions regarding causation are not 
competent and of no evidentiary value to well ground the 
claims as she does not profess to have any competence in 
diagnosis of disease, her military service as an occupational 
therapist notwithstanding.  Grottveit, supra.  

The Board considered and denied the veteran's claims on the 
same grounds as the RO, which denied the claims as not well 
grounded.  The RO accorded her no greater consideration than 
her claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground the claims for service 
connection for a disability of the knees, residuals of head 
and facial injuries or a respiratory disability claimed as 
sinusitis/bronchitis.  38 U.S.C.A. § 5103(a) (1999); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  As the veteran has not submitted 
a well grounded claim of entitlement to service connection 
for a disability of the knees, residuals of head and facial 
injuries or a respiratory disability claimed as 
sinusitis/bronchitis, the doctrine of reasonable doubt has no 
application in her case.


ORDER

Service connection for a disability of the knees is denied.

Service connection for residuals of head and facial injuries 
is denied.

Service connection for a respiratory disability claimed as 
sinusitis/bronchitis is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

